Citation Nr: 1729869	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-29 471	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a dental condition, to include temporomandibular joint disease and bone loss.

(The issues of entitlement to compensable disability ratings for service-connected arthritis of the right hand and for service-connected arthritis of the left hand, are the subject of a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision of the RO that found new and material evidence to reopen; and then denied service connection for a dental condition, to include temporomandibular joint disease and bone loss, on the merits.  The Veteran timely appealed.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

In September 2008, the Veteran testified during a hearing before the undersigned at the RO.  In April 2009, the Board found new and material evidence to reopen the Veteran's claim and remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

In October  2016, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


